         Case 2:20-cv-00044-MKD          ECF No. 17   filed 06/22/20    PageID.627 Page 1 of 3




 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 3
                                                                  Jun 22, 2020
 4                                                                     SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   MICHAEL K.1,                                         No. 2:20-CV-00044-MKD

 8                          Plaintiff,                    ORDER GRANTING
                                                          STIPULATED MOTION FOR
 9   vs.                                                  REMAND PURSUANT TO
                                                          SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                      405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                            ECF Nos. 15, 16

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 16,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney Rosemary Schurman represents Plaintiff. Attorney Sarah Martin

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
          Case 2:20-cv-00044-MKD    ECF No. 17    filed 06/22/20    PageID.628 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 7.

 3            After consideration, IT IS HEREBY ORDERED that:

 4            1. The parties’ Stipulated Motion for Remand, ECF No. 16, is GRANTED.

 5            2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8            On remand, the parties stipulate that the ALJ will:

 9            (1) Reassess step three with the effects of substance abuse, and continue
                  with the sequential evaluation as necessary;
10            (2) If Plaintiff is found disabled with substance abuse, reassess step three
                  without the effects of substance abuse, and continue with the sequential
11                evaluation as necessary;
              (3) Re-weigh all of the medical opinions;
12            (4) Weigh Plaintiff’s allegations and provide specific reasons if discounting
                  them; and
13            (5) Offer Plaintiff the opportunity for a new hearing; and
              (6) Issue a new decision.
14
     ECF No. 16 at 1-2.
15
              3. Judgment shall be entered for PLAINTIFF.
16
              4. Plaintiff’s Motion for Summary Judgment, ECF No. 15, is STRICKEN
17
     AS MOOT.
18
     //
19
     //
20



     ORDER - 2
      Case 2:20-cv-00044-MKD      ECF No. 17   filed 06/22/20   PageID.629 Page 3 of 3




 1         5. Upon proper presentation, this Court consider Plaintiff’s application for

 2   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 3         The District Court Executive is directed to enter this Order, enter

 4   Judgment, forward copies to counsel, and CLOSE THE FILE.

 5         DATED June 22, 2020.
                                 s/Mary K. Dimke
 6                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
